Citation Nr: 0941308	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-14 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Whether clear and unmistakable error (CUE) exists in a 
June 18, 2003 rating decision that granted entitlement to 
service connection for: a shell fragment wound (SFW) of the 
left hand with loss of motion of the left thumb (assigning a 
20 percent disability rating, effective August 26, 2002); a 
SFW of the left hand with loss of motion of the left index 
finger (assigning a 10 percent disability rating, effective 
August 26, 2002); a SFW of the left hand with loss of motion 
of the left middle finger (assigning a 10 percent disability 
rating, effective August 26, 2002); a SFW of the left hand 
with loss of motion of the left ring finger (assigning a 
noncompensable disability rating, effective August 26, 2002); 
a SFW of the left hand with loss of motion of the left little 
finger (assigning a noncompensable disability rating, 
effective August 26, 2002); a SFW of the left hand with 
decreased sensation (assigning a 20 percent disability 
rating, effective January 31, 2003); a SFW of the left wrist 
with loss of motion (assigning a 10 percent disability 
rating, effective January 31, 2003); and continued the 20 
percent disability rating for a SFW of the left arm with 
compound fracture of the left humerus, with damage to Muscle 
Group V and VI.

2.  Whether the appellant's 80 percent combined evaluation 
for compensation purposes, between March 19, 2004 and May 29, 
2007, is correct.

3.  Entitlement to an initial disability rating in excess of 
30 percent for Posttraumatic Stress Disorder (PTSD), prior to 
May 29, 2007.

4.  Entitlement to a disability rating in excess of 50 
percent for PTSD, from May 29, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant [moving party] served on active duty from July 
1969 to October 1970.

Regarding the question of CUE, this matter comes before the 
Board of Veterans' Appeals (Board) on the motion of the 
moving party alleging CUE in a June 18, 2003 rating decision.  
Regarding the issue of PTSD, a July 2004 rating decision 
granted entitlement to service connection and awarded a 30 
percent disability rating, effective March 19, 2004.  The 
appellant submitted a notice of disagreement in August 2004 
with this assignment as well as whether his 80 percent 
combined evaluation for compensation purposes, between March 
19, 2004 and May 29, 2007, was correct and subsequently 
perfected his appeal in May 2006.  

In a June 2009 rating decision, after the May 2007 VA PTSD 
examination, the RO increased the appellant's disability 
rating for PTSD to 50 percent, effective May 29, 2007.  Since 
the appellant perfected his appeal from the March 2004 
assignment of an initial 30 percent disability rating, the 
Board will address whether he was entitled to a disability 
rating higher than 30 percent prior to May 29, 2007, as well 
as whether he is entitled to a disability rating higher than 
50 percent from May 29, 2007.  Part of this analysis will 
include whether the criteria for a 50 percent rating were met 
at any time prior to May 29, 2007, which is part of the 
analysis in a staged rating case.  Therefore, the issues on 
appeal have been rephrased as shown above and the appellant 
is not prejudiced by such recharacterization of the issues.  
Since the increase to 50 percent disabling did not constitute 
a full grant of the benefits sought, this issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).

The Board notes that in the appellant's correspondence dated 
September 1, 2004, he indicated that the April 2003 rating 
decision that granted entitlement to service connection for 
traumatic arthritis of the left shoulder (effective January 
31, 2003) should be assigned an earlier effective date, back 
to the time of his discharge from service.  The appellant 
further argued that the June 2003 rating decision that 
granted separate ratings for residuals of a SFW to the left 
thumb, index finger and middle finger, should be assigned 
earlier effective dates, also back to the time of his 
discharge from service.  Additionally, the appellant 
disagreed with the June 2003 denial of his claim for Special 
Monthly Compensation (SMC) for loss of use of the left hand.  
Because the appellant did not appeal the June 2003 rating 
decision, the RO's decision as to the effective dates of the 
SFW residuals and the denial of the SMC claim became final.  
See 38 C.F.R. § 20.1103 (2009).  The disagreement with the 
assignment of effective dates and the denial of the SMC claim 
was received more than one year after the issuance of the 
June 19, 2003 rating decision and is therefore considered 
untimely.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. § 20.302 (2009).




The Board observes that all appropriate due process concerns 
have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
appellant has been accorded the opportunity to present 
evidence and argument in support of the claims.  On his May 
2006 [PTSD claim] and March 2008 [CUE claim] Substantive 
Appeals [VA Form 9] he declined the option of testifying at a 
personal hearing.


FINDINGS OF FACT

1.  In granting the moving party's claims on June 18, 2003, 
for: initial disability ratings for the residuals of a SFW of 
the left hand with loss of motion of the left thumb (20 
percent disabling), left index finger (10 percent disabling), 
left middle finger (10 percent disabling), left ring finger 
(noncompensable), left little finger (noncompensable), 
decreased sensation of the left hand (20 percent disabling), 
a SFW of the left wrist with loss of motion (10 percent 
disabling); and continuing the previously assigned 20 percent 
disability rating for a SFW of the left arm with compound 
fracture of the left humerus, with damage to Muscle Group V 
and VI, the RO did not commit an error of fact or law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.

2.  For the period dated March 19, 2004 through May 29, 2007, 
the combined evaluation of service-connected disabilities was 
80 percent.

3.  Prior to May 29, 2007, the appellant's PTSD was 
productive of occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, depression, anxiety, sleep impairment, intrusive 
thoughts, flashbacks and nightmares, all resulting in mild to 
moderate social and occupational impairment.

4.  As of May 29, 2007, the appellant's PTSD has been 
productive of social impairment with reduced reliability and 
productivity with symptoms of depression, anxiety, occasional 
panic attacks, sleep impairment, intrusive thoughts, 
flashbacks, nightmares, avoidance of others and emotional 
numbing, all resulting in moderate to severe social and 
occupational impairment.  

5.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the appellant's service-connected 
PTSD, so as to render impractical the application of the 
regular schedular standards.


CONCLUSIONS OF LAW

1.  The June 18, 2003, rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.200, 20.201, 
20.302, 20.1103 (2009).

2.  The June 18, 2003, rating decision which granted claims 
of entitlement to service connection for residuals of a SFW 
of the left hand with loss of motion of the left thumb (20 
percent disabling), left index finger (10 percent disabling), 
left middle finger (10 percent disabling), left ring finger 
(noncompensable), left little finger (noncompensable), 
decreased sensation of the left hand (20 percent disabling), 
a SFW of the left wrist with loss of motion (10 percent 
disabling); and continuing the previously assigned 20 percent 
disability rating for a SFW of the left arm with compound 
fracture of the left humerus, with damage to Muscle Group V 
and VI, is not clearly and unmistakably erroneous.  38 
U.S.C.A. § 5109A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.105(a) (2009).

3.  For the period dated March 19, 2004 through May 29, 2007, 
the combined evaluation of service-connected disabilities was 
properly rated as 80 percent disabling.  38 C.F.R. § 4.25 
(2009).

4.  The criteria for a disability rating higher than 30 
percent for PTSD prior to May 29, 2007, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.125, 4.126, and 4.130, Diagnostic Code 9411 (2009).

5.  The criteria for a disability rating higher than 50 
percent for PTSD after May 29, 2007, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.125, 4.126, and 4.130, Diagnostic Code 9411 (2009).

6.  The criteria for referral for increased disability 
ratings for PTSD on an extra-schedular basis are not met.  38 
C.F.R. § 3.321(b)(1) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  The Veterans Claims Assistance Act of 2000 (VCAA)

A.  CUE

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held 
in part that "there is nothing in the text or the legislative 
history of the VCAA to indicate that VA's duties to assist 
and notify are now, for the first time, applicable to [CUE] 
motions."  See Livesay, 15 Vet. App. at 179.  It was observed 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging such error is 
not pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined 
by 38 U.S.C.A. § 5100 (West 2002), cannot encompass a person 
seeking a revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  Based on the 
precedential decision of the Court in Livesay, the Board 
concludes that the moving party's CUE claim is not subject to 
the provisions of the VCAA.  The Board notes that the moving 
party has been accorded sufficient opportunity to present his 
contentions.  There is no indication that the moving party 
has further argument to present.

B.  PTSD

With respect to the appellant's PTSD claim decided herein, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 
(2006); see also 38 U.S.C. § 5103(a) (2002).  Compliance with 
the first Pelegrini II element requires notice of these five 
elements in initial ratings cases.  See Dunlop v. Nicholson, 
21 Vet. App. 112 (2006).  Prior to initial adjudication of 
the appellant's claim, a letter dated in April 2004 fully 
satisfied the duty to notify provisions, including notice of 
the degree of disability.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The appellant was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.

A July 2006 letter provided notice of the manner in which VA 
assigns initial ratings and effective dates.  Although this 
letter was not sent prior to initial adjudication of the 
appellant's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice in July 2006, he 
was provided ample time to respond with additional argument 
and evidence and the claim was readjudicated and a 
supplemental statement of the case was provided to the 
appellant in June 2009.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

The Board notes that the holding in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), was partially vacated by the United 
States Court of Appeals for the Federal Circuit.  However, as 
this is an initial rating claim, the remaining requirements 
under Vazquez do not apply to the present claim.  See 
Vazquez-Flores v. Peake, No. 08-7150 (Fed. Cir. Sept. 4, 
2009).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2009) (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate his claim, 
as well as the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify. 

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  The duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the appellant.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the appellant's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  

The RO provided the appellant appropriate VA examinations in 
June 2004, May 2007 and June 2008.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the appellant's service-connected disorder 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2009).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claim).  


As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

A.  CUE

Prior to the June 2003 rating decision, the appellant was 
assigned a 40 percent disability rating under Diagnostic Code 
5307 for the residuals of a SFW of the left wrist and hand, 
with fracture of the first, second and third metacarpals and 
loss of most of the second metacarpal; damage to Muscle 
Groups VII, VIII and IX; and mild residuals of a radial nerve 
transection.  The appellant was assigned a 20 percent 
disability rating under Diagnostic Codes 5305 - 5306 for the 
residuals of a SFW of the left arm, with a compound fracture 
of the left humerus and damage to Muscle Groups V and VI.  
Finally, he was assigned a 10 percent disability rating for 
traumatic arthritis of the left shoulder associated with the 
residuals of the SFW of the left arm.  In June 2003, the RO 
assigned separate ratings for each of these disabilities.  
The appellant contends that this assignment of separate 
ratings constitutes CUE.  Specifically, the appellant stated 
that the 40 percent disability rating under Diagnostic Code 
5307 was in effect from 1974 and is a protected rating in 
accordance with 38 C.F.R. § 3.951(b) and cannot be reduced.  
See Appellant's Statement; September 1, 2004.

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  See 38 U.S.C.A. § 5109A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.105(a) (2009).  To establish a 
valid CUE claim, a veteran must show that either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  See Russell v. 
Principi, 3 Vet. App. 310 (1992).

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  See Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  See Russell, 3 Vet. App. at 313 - 14. "It must always 
be remembered that CUE is a very specific and rare kind of 
'error.'"  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) [E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made"; and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  See Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell, 
supra.

A determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question and not on subsequent determinations 
of record.  See Damrel, 6 Vet. App. at 245.  To establish a 
valid claim of CUE, the claimant must demonstrate that either 
the correct facts, as they were known at the time, were not 
before the adjudicator, or that statutory or regulatory 
provisions extant at the time were incorrectly applied.  See 
Daniels v. Gober, 10 Vet. App. 474 (1997).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  See Luallen v. Brown, 8 Vet. App. 92, 
96 (1995).  The alleged error must be of fact or of law and, 
when called to the attention of later reviewers, compels the 
conclusion to which reasonable minds could not differ that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  Allegations 
that previous adjudications had improperly weighed and 
evaluated the evidence also can never rise to the stringent 
definition of CUE.  See Fugo, 6 Vet. App. at 43-44.

As noted above, prior to June 2003, the appellant was 
assigned: (1) a 40 percent disability rating under Diagnostic 
Code 5307 for the residuals of a SFW of the left wrist and 
hand, with fracture of the first, second and third 
metacarpals and loss of most of the second metacarpal; damage 
to Muscle Groups VII, VIII and IX; and mild residuals of a 
radial nerve transaction; (2) a 20 percent disability rating 
under Diagnostic Codes 5305 - 5306 for the residuals of a SFW 
of the left arm, with a compound fracture of the left humerus 
and damage to Muscle Groups V and VI; and (3) a 10 percent 
disability rating for traumatic arthritis of the left 
shoulder associated with the residuals of a SFW, left arm, 
with a compound fracture of the left humerus; damage to 
Muscle Groups V and VI.  The combined evaluation for 
compensation at that time was 60 percent from January 31, 
2003.

The June 2003 rating decision awarded separate disability 
ratings for each of the appellant's injuries.  Specifically, 
the appellant was granted entitlement to service connection 
for: a shell fragment wound (SFW) of the left hand with loss 
of motion of the left thumb (assigning a 20 percent 
disability rating, effective August 26, 2002); a SFW of the 
left hand with loss of motion of the left index finger 
(assigning a 10 percent disability rating, effective August 
26, 2002); a SFW of the left hand with loss of motion of the 
left middle finger (assigning a 10 percent disability rating, 
effective August 26, 2002); a SFW of the left hand with loss 
of motion of the left ring finger (assigning a noncompensable 
disability rating, effective August 26, 2002); a SFW of the 
left hand with loss of motion of the left little finger 
(assigning a noncompensable disability rating, effective 
August 26, 2002); a SFW of the left hand with decreased 
sensation (assigning a 20 percent disability rating, 
effective January 31, 2003); a SFW of the left wrist with 
loss of motion (assigning a 10 percent disability rating, 
effective January 31, 2003); and continued the 20 percent 
disability rating for a SFW of the left arm with compound 
fracture of the left humerus, with damage to Muscle Group V 
and VI.  The combined evaluation for compensation at that 
time was 70 percent.

The appellant's allegation that the separation of his 
previously assigned 40 percent rating under Diagnostic Code 
5307 based on the claim that it is a protected rating does 
not constitute CUE.  38 C.F.R. § 3.951(b) states that a 
"disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for 
compensation purposes under laws administered by VA will not 
be reduced to less than such evaluation except upon a showing 
that such rating was based on fraud."  The regulation 
clearly states that a "disability" which has been 
continuously rated for 20 or more years will not be reduced.  
There is absolutely no language in the regulation to indicate 
or infer that the Diagnostic Code under which a disability 
was rated cannot be changed.  The regulatory provisions 
extant at the time of the June 2003 rating decision were 
correctly applied.  See Daniels, supra.  In fact, the Board 
is unclear as to why the appellant would allege CUE at all, 
given that the June 2003 rating decision increased his 
combined evaluation for compensation purposes from 60 percent 
to 70 percent for his SFW residuals.

In the absence of the kind of error of fact or law which 
would compel the conclusion that the result would have been 
manifestly different but for the error, there is simply no 
basis upon which to find CUE in the RO decision.  
Accordingly, the appellant's claim is denied.

B.  Whether the appellant's 80 percent combined evaluation 
for compensation purposes, between March 19, 2004 and May 29, 
2007, is correct.

In March 2004, the appellant filed a claim of entitlement to 
service connection for PTSD.  The July 2004 rating decision 
granted this claim and assigned a disability rating of 30 
percent.  In his August 2004 notice of disagreement, the 
appellant indicated that he did not agree with the 80 percent 
combined evaluation for compensation purposes, dated from 
March 19, 2004 to May 29, 2007.  

During the aforementioned time period, the appellant was 
service-connected for the following: PTSD (30 percent 
disabling); residuals of a SFW of the left arm with compound 
fracture of the left humerus and damage to Muscle Groups V 
and VI 
(20 percent disabling); residuals of a SFW of the left hand 
with loss of motion of the left thumb (20 percent disabling); 
residuals of a SFW of the left hand with decreased sensation 
(20 percent disabling); residuals of a SFW of the left hand 
with loss of motion of the left middle finger (10 percent 
disabling); residuals of a SFW of the left hand with loss of 
motion of the left index finger (10 percent disabling); 
traumatic arthritis of the left shoulder associated with the 
residuals of a SFW of the left arm with a compound fracture 
of the left humerus and damage to Muscle Group V and VI (10 
percent disabling); residuals of a SFW of the left wrist with 
loss of motion (10 percent disabling); residuals of a SFW of 
the left hand with loss of motion of the left little finger 
(noncompensable); residuals of a SFW of the left hand with 
loss of motion of the left ring finger (noncompensable); and 
a donor site scar of the right hip (noncompensable).

In determining the combined evaluation for compensation 
purposes, VA must refer to 38 C.F.R. § 4.25 (2009) [Combined 
Ratings Table].  Therein, the regulation states that Table I 
results from the consideration of the efficiency of the 
individual as affected first by the most disabling condition, 
then by the less disabling condition, then by other less 
disabling conditions, if any, in the order of severity.  Id.  
In applying the percentages set forth above to Table I, the 
Board arrives at the same conclusion as the RO.  During the 
time period in question, the appellant's service-connected 
disabilities had a combined evaluation of 80 percent.  
Additionally, the Board finds that there is no legal basis on 
which the appellant's claim can be based.  As the law, and 
not the evidence, is dispositive on this issue, it must be 
denied because of lack of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994); 38 U.S.C.A. § 107 (West 2002); 
38 C.F.R. §§ 3.40, 3.41 (2009).

C.  PTSD

In July 2004, a rating decision granted the appellant's claim 
of entitlement to service connection for PTSD and assigned a 
30 percent disability rating, effective March 19, 2004.  In 
June 2009, a rating decision increased the appellant's 
disability rating from 30 percent to 50 percent disabling, 
effective May 29, 2007.  As discussed above, the Board will 
address whether a higher rating or ratings should have been 
granted for either of these time periods.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.1 (2009).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  See 
38 C.F.R. § 4.7 (2009).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  See 38 C.F.R. § 
4.2 (2009); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Since the appellant appealed the initial rating assigned for 
his PTSD, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  See Fenderson 
v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The appellant's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130 
(2009).  Ratings are assigned according to the manifestation 
of particular symptoms; however, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The current 30 percent disability rating for the time period 
prior to May 29, 2007, requires:

Occupational and social impairment with 
an occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), 
due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep 
impairment; and mild memory loss (such 
as forgetting names, directions and 
recent events).

A 50 percent disability evaluation requires:

Occupational and social impairment with 
reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only highly 
learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and 
maintaining effective work and social 
relationships.
A 70 percent disability evaluation requires:

Occupational and social impairment with 
deficiencies in most areas, such as 
work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; 
obsessional rituals that interfere with 
routine activities; speech that is 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately, 
and effectively; impaired impulse 
control, such as unprovoked 
irritability with periods of violence; 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances, including work or a 
work-like setting; and inability to 
establish and maintain effective 
relationships. 

A 100 percent disability evaluation requires:

Total occupational and social 
impairment, due to symptoms such as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting others; intermittent 
inability to perform activities of 
daily living (including maintenance of 
minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation or name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).


Global Assessment of Functioning (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996), citing the DSM-IV.  
Rating agencies are charged with the responsibility of being 
thoroughly familiar with the DSM-IV in order to apply the 
general rating criteria for rating mental disorders.  See 38 
C.F.R. § 4.130 (2009).

Rating Higher than 30 Percent

When the appellant's claim for an increase was pending, he 
participated in a VA PTSD examination on May 29, 2007.  It 
was as of that date that the RO subsequently assigned a 50 
percent rating.  The evidence associated with the claims file 
prior to the May 29, 2007 assignment of the 50 percent 
disability rating consisted only of the June 2004 VA 
examination.  VA must consider all the evidence of record to 
determine when an ascertainable increase occurred in the 
rated disability.  See Hazan v. Gober, 10 Vet. App. 511 
(1997); see also Swanson v. West, 12 Vet. App. 442 (1999).  

During the June 2004 VA PTSD examination, the appellant 
reported that he received a severe wound to the left upper 
extremity in a friendly artillery fire accident shortly after 
arriving in Vietnam.  He stated that this wound resulted in a 
total of five surgeries.  The appellant further stated that 
he experienced anxiety and depression as well as difficulty 
sleeping, nightmares and flashbacks concerning the episode of 
being wounded and also seeing other fallen comrades in the 
medical facilities in Vietnam.  During the examination, the 
appellant's speech was normal and he did not endorse panic 
attacks.  He had no impairment of thought or communication 
and he was oriented to time, place, person and situation.  
The VA examiner described the appellant as meek and relaxed 
with a pleasant affect.  He was further noted to be an 
attractive, articulate, verbal, well-dressed, well-groomed 
and mentally intact individual with good social skills.  The 
VA examiner concluded that the appellant suffered a great 
deal psychologically from his wounding and disfigurement as 
well as from loss of function.  His diagnosis was severe 
delayed PTSD with a GAF score of 50 at the lowest.  See VA 
PTSD Examination Report; June 25, 2004.
The only GAF score of record for this time period was noted 
by the June 2004 VA examination above.  A GAF score of 41 to 
50 shows "serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See DSM-IV at 44-47.  While the appellant 
indicated that he periodically had conflicts with his co-
workers, there is no indication that he experienced any of 
the aforementioned criteria.  The Board notes that an 
examiner's classification of the level of psychiatric 
impairment, by words or by a GAF score, is to be considered 
but is not determinative of the percentage rating to be 
assigned.  See VAOPGCPREC 10-95.  Accordingly, the Board does 
not find the assignment of a GAF score of 50 to be 
persuasive.

For the time period in question, the appellant did not 
endorse the majority of the symptoms ordinarily associated 
with a 50 percent disability rating, such as: circumstantial, 
circumlocutory or stereotyped speech, panic attacks, 
difficulty understanding complex commands, impaired memory, 
impaired judgment, and impaired abstract thinking.  The 
medical evidence indicated that he was well-oriented and 
articulate, with clear thinking and speech.  

The appellant's main argument is that he should be 
compensated at a higher rate for the period prior to May 29, 
2007.  The medical evidence simply does not support the 
appellant's contention.  Therefore, a higher rating is not 
warranted.  The Board concludes his overall level of 
disability more nearly approximates that consistent with a 30 
percent rating.  The findings in the June 2004 VA examination 
report support this conclusion.  As the preponderance of the 
evidence is against the appellant's claim, the benefit-of-
the-doubt rule does not apply, and the appellant's claim of 
entitlement to an initial increased disability evaluation for 
PTSD, prior to May 29, 2007, must be denied.  See 38 U.S.C.A 
§5107 (West 2002 & Supp. 2009).



Rating Higher than 50 Percent

The evidence dated since the assignment of the 50 percent 
rating on May 29, 2007, consists of the appellant's testimony 
and his statements, VA outpatient treatment records and two 
VA examinations.  The appellant's disability evaluation was 
increased to 50 percent as of May 29, 2007, due to the 
findings on the VA PTSD examination report on that date.

In May 2007, the VA PTSD examination report found the 
appellant to have a GAF score of 50.  As noted above, a GAF 
score of 41 to 50 shows "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  See 
DSM-IV at 44-47.  A review of psychological symptoms resulted 
in the endorsement of anxiety and depression.  The appellant 
was noted to be very insecure.  His self-concept was very 
low.  He indicated he had anxiety attacks and had to leave 
work on numerous occasions for this reason.  He stated that 
these anxiety attacks caused him to seek emergency treatment.  
He indicated sleep problems, crying spells, anhedonia and 
nightmares.  He also indicated he suffered from anger control 
problems.  Specifically, he noted becoming frustrated at work 
and losing his temper.  The VA examiner opined that the 
appellant's problem behaviors have to do with the fact that 
he mostly kept his feelings to himself.  He was embarrassed 
about his appearance and his disfigurement.  He had been 
under a great deal of stress at work and had been suspended 
in the past because of his infrequent but severe anger 
outbursts.  See VA PTSD Examination Report; May 29, 2007.

The appellant stated that he had very little amusement or 
activities outside his family.  He stated that he does get 
along with others and tends to be passive and compliant.  The 
VA examiner concluded that the appellant suffered from 
minimal social impairment.  Overall however, the VA examiner 
concluded that the appellant's condition was very poor.  He 
was passive, shy, embarrassed and extremely depressed.  Id.


The appellant sought treatment at the VA Medical Center 
(VAMC) following the May 2007 VA PTSD examination.  VAMC 
treatment notes dated January through March 2008 indicated 
that the appellant continued to demonstrate good 
communication skills, ability to maintain personal hygiene, 
normal speech, good concentration and orientation to time, 
place, person and situation.  He suffered from sleep 
impairment, but in March 2008, the appellant indicated that 
he was waking up fewer times during the night.  He further 
noted that he suffered from less irritability.  See VAMC 
treatment note; March 17, 2009.  The appellant was 
consistently assigned GAF scores of 69.  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See DSM-IV at 44-47.

The appellant participated in a VA PTSD examination in June 
2008.  At that time he was assigned a GAF score of 55.  As 
noted above, GAF scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.  The 
appellant endorsed symptoms of depression and anxiety, but 
his affect was noted to be fairly cheerful.  He stated that 
his family and social relationships were going well and his 
intrusive thoughts, flashbacks and nightmares had decreased 
to once or twice per week.  The appellant noted that he 
attended a men's dinner once per month and enjoyed fishing, 
hunting and camping.  The VA examiner concluded that the 
appellant's condition had not changed dramatically since he 
was last examined.  His persistent avoidance symptoms 
including shyness and diminished social interest as well as 
emotion numbing.  The VA examiner also commented that while 
the March 2008 VAMC treatment note had assigned the appellant 
a GAF score of 69, the examiner believed it was worse than 
this.  See VA PTSD Examination Report; June 16, 2008.



The Board finds that the appellant clearly does not meet the 
next higher criteria for a 70 percent disability evaluation 
for PTSD.  During his May 2007 and June 2008 VA examinations, 
as well as in his VAMC PTSD treatment records, the appellant 
demonstrated no delusions or hallucinations.  He had no 
suicidal or homicidal thoughts and demonstrated good personal 
hygiene.  He was oriented to time, place and person and he 
did not have any obsessional rituals.  His speech and 
behavior were normal.  At no time did he demonstrate gross 
impairment in through processes or communication, grossly 
inappropriate behavior or disorientation and he has never 
been in persistent danger of hurting himself or others.

Certainly the Board does not mean to minimize the effect of 
the appellant's service experiences on his mental state, nor 
does the Board doubt that the appellant has faced many 
hardships since service.  It is admirable, however, that at 
this point in his life, he is able to function very well 
despite his psychiatric symptoms.  The Board finds that the 
appellant's PTSD symptoms more nearly approximate a 50 
percent disability rating.  Accordingly, the Board finds that 
the preponderance of the evidence is against assignment of 
rating greater than 50 percent from May 29, 2007.  Therefore, 
a higher rating is not warranted.  

III.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the VA Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.

Neither the appellant nor his representative expressly raised 
the matter of entitlement to an extraschedular rating.  The 
appellant's contentions have been limited to those discussed 
above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. 
West, 12 Vet. App. 32 (1998) [while the Board must interpret 
a claimant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the claimant].  
Moreover, the appellant and his representative have not 
identified any factors which may be considered to be 
exceptional or unusual with respect to the service-connected 
PTSD and the Board has been similarly unsuccessful.

The record does not show that the appellant has required 
frequent hospitalizations for his service-connected PTSD.  
There is no unusual clinical picture presented, nor is there 
any other factor which takes the disability outside the usual 
rating criteria.

In short, the evidence does not support the proposition that 
the appellant's PTSD presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).





ORDER

The claim that the RO's June 18, 2003 rating decision should 
be revised or reversed on the grounds of CUE is denied.

For the period dated March 19, 2004 through May 29, 2007, the 
combined evaluation of service-connected disabilities was 80 
percent.

Entitlement to an initial disability rating in excess of 30 
percent for PTSD, prior to May 29, 2007, is denied.

Entitlement to a disability rating in excess of 50 percent 
for PTSD, from May 29, 2007, is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


